DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendments

The amendment to the Specification and the drawings is not being entered. The previous objection to the drawings has been being withdrawn. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 8,777,042) in view of Faris (US 10,000,315).
In re claim 1: Matthews et al. discloses a liner 10 for an interior compartment of a cooler 14 having a lid 44, an upper edge surface 40a-d, the liner comprising: 
an outer surface (of 10)
an inner surface (of 10) mated to opposite side of said outer surface
a left side 22a, a right side 22b, a front side 20a, rear side 20b, and a bottom side 26
Matthews et al. discloses the claimed limitation as discussed above with the exception of the following claimed limitations that are taught by Faris:
10at least one pocket 22 attached to said inner surface 16 (figure 1)
at least one loop 20 attached to said inner surface 16 (figure 1)
a tubular hem 41 that extends along a top rim of a liner 12 (figure 2)
a draw string 40 that is inserted inside of said tubular hem 41 (figure 2)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the cooler liner of Matthews et al. with a pocket, loop, hem and draw string as taught by Farris in order to provide storage for items associated with the cooler and to secure the liner to the cooler (see col.6, ll.6-37 and col.7,ll.1-42 of Faris).
In re claim 16: said loop 20 is designed from a stretchable material (the fabric material of 20 is flexible to some extent (see figure 3 of Faris) It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Matthews et al. in view of Farris for the same reason as discussed above in claim 1.

Response to Arguments

Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. In response to Applicant’s statement that ,”the applied prior art of Faris fails to teach or suggest the pockets and loops are attached to said inner surface as depicted in the Applicant’s drawings”. It should be noted that as claimed the pocket and loop structurally do not have to match the Applicant’s drawings. Furthermore, a defined by the specification the prior art of Faris teaches and suggests the claimed limitations of a pocket and a loop on the inside surface of the liner. See figures 1 and 2 below, where the pocket 22 and the loop 20 are clearly on the inside surface of the liner and flipped over the container. 

    PNG
    media_image1.png
    494
    708
    media_image1.png
    Greyscale


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735